Citation Nr: 1218586	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  01-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to an increased rating for residuals of a cervical spine fracture, currently rated as 20 percent disabling with a separate 10 percent rating assigned for right upper extremity radiculopathy effective from June 13, 2005, and a separate 10 percent rating assigned for left upper extremity radiculopathy effective from June 13, 2005.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2010 for further development.  

The Veteran presented testimony at a Board hearing in May 2003.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  In December 2005, the Veteran indicated that he did not desire another hearing.   

The Board issued a decision denying this appeal in April 2006.  In July 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Board notes that in the April 2006 Board decision, and again in the January 2010 remand, the Board referred the following issues to the RO for proper development: entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU), and entitlement to service connection for headaches, vertigo, and depression.  The Board notes that a review of the Virtual VA records reflects that the Veteran underwent a psychiatric examination in November 2011.  However, none of the claims have been adjudicated.  With regard to these issues, they are again referred to the RO for additional proper action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court vacated the Board's April 2006 decision, in part, because the Board failed in its duty to assist the Veteran obtain evidence.  Specifically, the Court noted a September 17, 2001 consultative psychological evaluation and a March 28, 2002 pain assessment and management record.  The records were referenced in an April 2002 Social Security Administration (SSA) decision that granted social security disability benefits to the Veteran.  However, the records themselves were not in the claims file.  

The Board, in its January 2010 remand, instructed the RO to obtain copies of all SSA records dated April 2001 through April 2002.  The RO requested said records; and it received some records from the SSA.  However, after a thorough review of the claims file (including records on disc and the VA's own treatment records), the September 17, 2001 and March 28, 2002 records remain noticeably absent.  The Board acknowledges that the VA's own outpatient records contain pain assessment records dated February 28, 2002 and March 21, 2002.  

The Board recognizes that the September 17, 2001 and March 28, 2002 records were not specifically mentioned in the indented paragraphs of the remand.  Nonetheless, a complete reading of the remand makes it clear that these records needed to be incorporated with claims file before the Board could render a decision in the claims.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board is aware that the records in question are likely irrelevant.  However, the Court already addressed that possibility; and it found that the duty to assist covers even documents that are only potentially relevant.  Consequently, the Court found that the efforts to obtain these records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration with the purpose of obtaining the September 17, 2001 consultative psychological evaluation and the March 28, 2002 pain assessment and management record that the SSA referenced in its April 2002 decision.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if the records are not available.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



